30 F.3d 141
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James Thomas HUTSON, Petitioner-Appellant,v.Bobby L. BOONE;  Attorney General of the State of Oklahoma,Respondent-Appellee.
No. 94-7016.
United States Court of Appeals, Tenth Circuit.
July 15, 1994.

Before MOORE, ANDERSON and KELLY, Circuit Judges.*
ORDER AND JUDGMENT**
PAUL KELLY, Jr., Circuit Judge.


1
Mr. Hutson, appearing pro se and in forma pauperis, appeals from the dismissal of his habeas corpus petition, 28 U.S.C. Sec. 2254.  The district court rejected Mr. Hutson's claim that his conviction for two counts of robbery with firearms arising out of the robbery of a husband and wife at home,  see Hutson v. State, 550 P.2d 969 (Okla.Crim.App.1976), violates double jeopardy because only one transaction was involved.  On appeal, Mr. Hutson argues that because the wife's testimony was sufficient to convict of both counts, one count should be dismissed.  That is not the test.  In Oklahoma, robbery is a crime against the person, two victims and the property of each was involved,  Hutson, 550 P.2d at 970, and, notwithstanding that both were robbed at the same time and place and in a single incident, there is no double jeopardy problem.   Mansfield v. Champion, 992 F.2d 1098, 1101 (10th Cir.1993).


2
AFFIRMED.  The mandate shall issue forthwith.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause therefore is ordered submitted without oral argument


**
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)